Third District Court of Appeal
                              State of Florida

                         Opinion filed June 1, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D20-0306
                      Lower Tribunal No. 09-67341
                         ________________


                U.S. Bank National Association, etc.,
                                 Appellant,

                                    vs.

                 Fernando V. Rivabem, etc., et al.,
                                Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Abby
Cynamon, Judge.

    Spencer Fane LLP, and S. Douglas Knox and J. Kirby McDonough
(Tampa), for appellant.

    The Billbrough Firm, P.A., and G. Bart Billbrough, for appellees.


Before MILLER, GORDO and BOKOR, JJ.

    PER CURIAM.

    Affirmed.